Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims 1-6, 8-16, 18-19 and 21-23 are currently pending and have been examined.
Claims 7, 17, and 20 have been cancelled.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1-2, 6, 8, 10-13, 15-16, and 18-19 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations utilizing newly identified prior art being used in the current rejection. 
Applicant’s arguments with respect to Claims 3-5, 9, and 14 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to reference combinations utilizing newly identified prior art being used in the current rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. (US 5493616), hereinafter Iidaka et al. in view of Lee (US 2015/0117670), hereinafter Lee. 
Regarding Claim , 
 disclose:
A method for dynamically tuning an engine order cancellation (EOC) system based on vehicle drive mode (), the method comprising: 
storing a set of EOC tuning parameters () for each of a plurality of vehicle drive modes in memory () () (), each set of EOC tuning parameters differing between vehicle drive modes () () [Examiner Note: ]; 
applying a first set of EOC tuning parameters corresponding to a current vehicle drive mode ()  () () () [Examiner Note: ] ;  
receiving at least one signal indicative of vehicle operating conditions () () (); 
detecting a change in the current vehicle drive mode based on the at least one signal (; The determination of new present engine speed and load status) (; corresponds to detecting a change in the current vehicle drive mode); and 
applying a second set of EOC tuning parameters in response to the change in the current vehicle drive mode (Col 8, Lines 17-37; Col 9, Line 64 – Col 10, Line 17; Col 5, Lines 17-23, Col 6, Lines 34-39; ). 
 fail to explicitly disclose:
wherein the at least one signal is indicative of cruise control engagement
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) (Fig 2) in order to prevent the production of monotonous engine sound, but also produce a virtual engine sound similar to an actual engine sound. (¶¶) (Fig 2). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to prevent the production of monotonous engine sound, but also produce a virtual engine sound similar to an actual engine sound. (¶¶) (Fig 2) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
applying the first set of EOC tuning parameters corresponding to the current vehicle drive mode comprises: selecting the first set of EOC tuning parameters corresponding to a first vehicle drive mode from memory when the first vehicle drive mode is the current vehicle drive mode; and employing the first set of EOC tuning parameters during EOC; and applying the second set of EOC tuning parameters in 
Regarding Claim , 
 disclose:
wherein the set of EOC tuning parameters for each of the plurality of vehicle drive modes includes at least a sound pressure level threshold applied to an error signal (Iidaka et al.: ). 
Regarding Claim , 
 disclose:
wherein the at least one signal is indicative of at least one of revolutions per minute (RPM), speed, and torque (Iidaka et al.: ) () [Examiner Note: ]. 
Regarding Claim , 
 disclose:
wherein the plurality of vehicle drive modes includes at least a partially open throttle drive mode and a constant speed drive mode (Iidaka et al.: ). 
Regarding Claim , 
 disclose:
wherein the plurality of vehicle drive modes further includes a wide open throttle drive mode (Iidaka et al.: ). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. and Lee as applied above and further in view of Sakamoto et al. (US 2008/0240456)
Regarding Claim , 
 disclose:
wherein the set of EOC tuning parameters for each of the plurality of vehicle drive modes includes at least a step size. 
Sakamoto et al. teach:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of including step size in the set of EOC tuning parameter (¶¶) to optimize controls for efficiently lowering in compartment noise  (¶¶).
.
Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. and Lee as applied above and further in view of Yuan (US 5222148).
Regarding Claim , 
 disclose:
wherein the set of EOC tuning parameters for each of the plurality of vehicle drive modes includes at least a leakage value. 
Yuan teaches:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of including a leakage value in the set of EOC tuning parameters (Col 16, Line 58 – Col 17, Line 33) to eliminate disappearing engine noise more quickly during the adaptation process optimize controls for efficiently lowering in compartment noise (Col 16, Line 58 – Col 17, Line 33).  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known 
Regarding Claim , 
 disclose:
wherein the set of EOC tuning parameters for each of the plurality of vehicle drive modes includes at least a gain applied to one of an anti-noise signal and a noise signal. 
Yuan teaches:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of including at least a gain applied to one of an anti-noise signal and a noise signal leakage in the set of EOC tuning parameters (Col 7, Line 52 – Col 8, Line 9) to increase control accuracy (Col 7, Line 52 – Col 8, Line 9).  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Yuan to the method of the combination of references would have yielded predictable results and resulted in an improved method.  Namely, a method that would include at least a gain applied to one of an anti-noise signal and a noise signal  
Regarding Claim , 
 disclose:
wherein detecting the change in the current vehicle drive mode based on the at least one signal comprises: determining a rate of change of at least one of RPM, speed, and torque; and comparing the rate of change to one or more predetermined thresholds. 
Yuan teaches:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of detecting the change in the current vehicle drive mode based on the at least one signal comprises: determining a rate of change of at least one of RPM, speed, and torque; and comparing the rate of change to one or more predetermined thresholds (Col 15, Lines 36-55) () to increase control accuracy.  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Yuan to the method of the combination of references would have yielded predictable results and resulted in an improved method.  Namely, a method that would detect change in the current vehicle drive mode based on the at least one signal comprises: determining a rate of change of at least one of RPM, speed, and torque; and comparing the rate of change to one or more predetermined thresholds (Col 15, Lines 36-55) () to increase control accuracy.  
Claim 21 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. and Lee as applied above, and further in view of Ervin (US 2016/0102620), hereinafter Ervin. 
Regarding Claim , 
 disclose:
wherein the plurality of vehicle drive modes further includes at least a cylinder deactivation mode.
 disclose:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶) (See: MPEP 2143(I)(D)).
Claims 12-13, and 15-16 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. as applied above, and further in view of Tanaka et al. (US 2012/0323442), hereinafter Tanaka et al. 
Regarding Claim , 
 disclose:
An engine order cancellation (EOC) system comprising: 
at least one controllable filter configured to generate an anti-noise signal based on an adaptive transfer characteristic and a noise signal received from a noise signal generator, the adaptive transfer characteristic of the at least one controllable filter characterized by a set of filter coefficients (); 
an adaptive filter controller, including a processor and memory, programmed to: store a set of EOC tuning parameters () for each of a plurality of vehicle drive modes () () (), each set of EOC tuning parameters differing between vehicle drive modes () () [Examiner Note: ]; 
apply the set of EOC tuning parameters corresponding to a current vehicle drive mode ()  () () () [Examiner Note: ]; and 
adapt the set of filter coefficients based on the noise signal and an error signal received from a microphone () located in a cabin of a vehicle (); and 
a drive mode detector in communication with at least the adaptive filter controller, the drive mode detector including a processor and memory ) () [Examiner Note: ] programmed to: 
receive at least one signal indicative of vehicle operating conditions ) () (); 
analyze the at least one signal to determine the current vehicle drive mode ()  () () () [Examiner Note: ]; and 

 fail to explicitly disclose:
wherein the at least one signal indicative of vehicle operating conditions is indicative of transmission gear state
 disclose:
a prior art  upon which the claimed inventioncan be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to generate pseudo sound that does not impart any sense of discomfort to the persons in the vehicle riding in the passenger compartment in consideration of transmission gear. (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to generate pseudo sound that does not impart any sense of discomfort to the persons in the vehicle riding in the passenger compartment in consideration of transmission gear. (¶¶0007, 0036-0044). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the drive mode detector transmits the drive mode signal in response to detecting a change in the current vehicle drive mode (Iidaka et al.: ). 
Regarding Claim , 

wherein the plurality of vehicle drive modes includes at least a partially open throttle drive mode and a constant speed drive mode (Iidaka et al.: ). 
Regarding Claim , 
 disclose:
wherein the at least one signal indicative of vehicle operating conditions is indicative of at least one of revolutions per minute (RPM), speed, and torque (Iidaka et al.: ) (Iidaka et al.: ) [Examiner Note: ]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. and Tanaka et al. as applied above and further in view of Yuan (US 5222148).
Regarding Claim , 
 disclose:
wherein the set of EOC tuning parameters for each of the plurality of vehicle drive modes includes at least one of a step size and a leakage value. 
Yuan teaches:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of including a leakage value in the set of EOC tuning parameters (Col 16, Line 58 – Col 17, Line 33) to eliminate disappearing engine noise more quickly during the adaptation process optimize controls for efficiently lowering in compartment noise (Col 16, Line 58 – Col 17, Line 33).  
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Yuan to the method of the combination of references. would have yielded predictable results and resulted in an improved method.  Namely, a method that would include a leakage value in the set of EOC tuning parameters (Col 16, Line 58 – Col 17, Line 33) to eliminate disappearing engine noise more quickly during the adaptation process optimize controls for efficiently lowering in compartment noise (Col 16, Line 58 – Col 17, Line 33).  
Claim 22 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Iidaka et al. and Tanaka et al. as applied above, and further in view of Ervin as applied above.
Regarding Claim , 
 disclose:
wherein the plurality of vehicle drive modes includes at least one of a wide open throttle drive mode and a cylinder deactivation mode.
 disclose:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶)
Claims 18-19 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Vaishya (US 2004/0086135), hereinafter Vaishya in view of Tanaka et al. as applied above. 
Regarding Claim , 
 discloses:
A method for dynamically targeting dominant engine orders for active noise cancellation in an engine order cancellation (EOC) system based on vehicle drive mode () (¶¶), the method comprising: 
storing a set of dominant engine orders for each of a plurality of vehicle drive modes, each set of dominant engine orders differing between vehicle drive modes () (¶¶; See noise frequencies for each dominant engine order noise as function of the engine rpm and camshaft phase of different driving modes of a vehicle); 
receiving at least one signal indicative of vehicle operating conditions (¶¶)  () () [Examiner Note: ]; 

selecting the set of dominant engine orders corresponding to the current vehicle drive mode  (¶¶, 37; Fig 3; dominant engine orders and corresponding noise frequency components are selected for the detected vehicle drive mode from the table (42)); and 
applying noise cancellation to each engine order in the set of dominant engine orders corresponding to the current vehicle drive mode (; selected noise frequency components of the dominant engine orders are used to generate a noise cancelling signal) (). 
 fails to explicitly disclose:
wherein the at least one signal indicative of vehicle operating conditions is indicative of transmission gear state
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to generate pseudo sound that does not impart any sense of discomfort to the 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to generate pseudo sound that does not impart any sense of discomfort to the persons in the vehicle riding in the passenger compartment in consideration of transmission gear. (¶¶0007, 0036-0044). (See: MPEP 2143(I)(D)).
Regarding Claim , 

selecting a different set of dominant engine orders in response to detecting a change in the current vehicle drive mode (Vaishya: ¶¶; vehicle operating condition is determined based on vehicle operation signals);. 
Claim 23 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Vaishya and Tanaka et al. as applied above, and further in view of Ervin as applied above.
Regarding Claim , 
 disclose:
wherein the plurality of vehicle drive modes includes at least one of a partially open throttle drive mode, a constant speed drive mode, a wide open throttle drive mode, and a cylinder deactivation mode.               
 disclose:
a prior art  upon which the claimed invention  can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to match phase, amplitude, and frequency as required for either a noise cancellation or auditory generation effect so that the noise produced by a given frequency of engine firing operation may be cancelled and auditory events that correspond to the desired order may be generated (¶¶)    
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747